Bischoff, J.
It would be difficult to conceive a case more entirely within the province of a District Court justice to decide, and more devoid of matter for this court to review, than that now brought before us.
Whether, as testified by defendant, the premises in question were held by him under an agreement for a monthly tenancy pending the execution of a lease, or whether, as plaintiff maintained, a holding over for another yearly term was, in truth, the situation, was the simple question litigated upon the trial, and determined in favor of the defendant upon the testimony of the parties balanced in direct conflietion.
There is no exception in the record and no question was raised at the trial as to whether the defendant- left the premises seasonably at the time when he elected to terminate the tenancy and gave notice of such election, nor do we think that upon the evidence the result could well have been affected upon that ground, had the point been made.
Judgment affirmed, with costs.
Giegerich, J., concurs.
Judgment affirmed, with costs.